 In the MatterOf INMAN MILLSandTEXTILEWORKERS UNION OrAMERICACase No. 10-R-1448.-Decided August 8,1945Mr. L. W.Perrin,of Spartanburg,S. C., for the Company.Mr. R. C. Thomas,of Spartanburg,S. C., andMr. C. D. Puckett,ofGaffney, S. C., for theT.W. U. A.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,CIO, herein called the T. W. U. A., alleging that a. question affectingcommerce had arisen concerning the representation of employees ofInman Mills, Inman,. South Carolina, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before T. Lowry Whittaker, Trial Examiner. Saidhearing was held at_Spartanburg, South Carolina, on May 31 andJune 4, 1945.The Company and the T. W. U. A. appeared and par-ticipated?All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInman Mills is engaged in the general textile business at Inman,South Carolina, manufacturing, selling, and distributing printed cloth,'United Textile Workers ofAmerica, herein called theU T W. A, alsoserved withnotice, did not appear at the hearing.By telegram addressed to the RegionalDirector, theU. T. W. A. statedthat it would not appear at the hearing and requested permission to,,participate in any election that the Boardmight directamong the Company's employeesas a resultof the petitionfiled herein.For reasonswhichappear In Section V, below, wegrant the request.63 N. L.R. B .No. 29.198 INMAN MILLS199twills, piques, and textiles.The principal raw material purchasedby the Company is cotton. In the 12 months preceding the date ofthe hearing, the Company's purchases of raw materials were valuedin excess of $1,750,000, of which approximately 95 percent repre-sented material brought to the mill from points outside South Carolina.Products finished by the Company, during the same period, werevalued in excess of $2,000,000, of which approximately 95 percentrepresented products shipped to points outside South Carolina.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.United Textile Workers of America is a labor organization affiliatedwith the American Federation of Labor.Local Union No. 1935,chartered by the U. T. W. A., admitted to membership employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONOn, or about March 5, 1945, the T. W. U. A. asked the Company forrecognition as bargaining representative of its production and main-tenance employees.The Company refused, alleging that a contractbetween the Company and the U. T. W. A. constituted a bar.On November 3, 1938, the Board certified Textile Workers Organiz-ing Committee as exclusive bargaining representative of productionand maintenance employees of the Company.2 Representatives of theCompany and this labor organization held several bargaining confer-ences, but no written agreement resulted from the certification.On December 20, 1940, pursuant to a petition for investigation andcertification filed in Case No. 10-R-340 by Local Union No. 1935 ofthe United Textile Workers of America, A. F. of L., herein calledLocal Union No. 1935, a consent election was held by the RegionalDirector among employees of the Company. Local Union No. 1935won the election.On March 22, 1941, the Company entered into awritten agreement with Local Union No. 1935 and the U. T. W. A., itsparent body, both labor organizations signing as parties to the con-tract.The contract recited that it should be in full force and effect for2 years, and thereafter from year to year, unless terminated by 60days' written notice by either party.Prior to March 22, 1943, LocalUnion No. 1935 gave appropriate notice to terminate this contract and,,onMarch f5,1943, the Company and Local Union No. 1935 and the2Matter of Inman Mills,9 N. L. R. B. 58. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. T. W. A. entered into a new contract, effective from March 22, 1943,until September 22, 1944, and thereafter from year to year unless termi-nated by 60 days' written notice by either party. The second contractas well as the first, contained a recognition clause, wherein the Com-pany recognized Local Union No. 1935 as the representative of theCompany's employees for bargaining purposes.In July 1944 representatives of Local Union No. 1935 told an inter-national representative of the U. T. W. A. that employees of the Com-pany desired to terminate the current contract with the Company.Headvised them to send a timely notice to the Company to that effect.On July 16, 1944, members of Local Union No. 1935 in regular unionmeeting instructed their secretary to notify the Company of theirdesire to terminate their present contract and, on July 18, 1944, formalwritten notice to terminate the contract was sent to the Companyand duly received.During August and September, the Company, look-ing forward to a new contract with its employees, tried to arrangebargaining conferences with representatives of Local Union No. 1935and' the U. T. W. A., but without success.On September 22, 1944,therefore, the terminal date of the contract, the Company discontinuedthe check-off of union dues, provided by the contract during the lifeof the contract.On December 12, 1944, members of Local Union No. 1935, in aregular meeting, voted, with few dissenting votes, to withdraw fromthe U. T. W. A. For some time the Company's employees consideredforming an unaffiliated union.Later in December 1944, however,some employees of the Company communicated with representativesof the T. W. U. A., the petitioner herein, about affiliating with thatorganization.During the first week in January 1945, the T. W. U. A.held an organizational meeting.On January 8, 1945, employee mem-bers of Local Union No. 1935 formally surrendered their charter andrecords to the U. T. W. A.The Company admits that the contract of March 15, 1943, was dulyterminated so far as Local Union No. 1935 is concerned, but contends,nevertheless, that the contract constitutes a bar to this proceeding onthe grounds (1) that the U. T. W. A., the parent body of Local UnionNo. 1935, was a party to the contract and did not give appropriatenotice for cancelation and (2) that certain bargaining negotiationscarried on subsequent to September 22, 1944, automatically extendedthe duration of the contract beyond its terminal date and thereforeconstitutes a bar to this proceeding.We find no merit in eithercontention.The contract of March 15, 1943, was essentially a contract betweenthe Company and its employees, in which Local Union No. 1935 wasspecifically recognized'by the Company as their designated bargain-ing representative.According to custom, the U. T. W. A., the Inter- INMAN MILLS201national Union, assisted its local in negotiating a contract customaryin the textile industry, and signed as a party thereto.Before Loca'Union No. 1935 took any action to notify the Company, a representa=tive of the local union conferred with a representative of the U. T.W. A. regarding the termination of the contract, and received advice -with respect to the date when the notice of termination should besent.The U. T. W. A. makes no contention that the contract is a barto this proceeding.Since the Company was duly notified by repre-sentatives of Local Union No. 1935, the duly recognized bargainingrepresentative of its employees, of their desires with respect to thetermination of the contract, the formal joinder of the U. T. W. A. inthe notice of termination is entirely immaterial to the existence of thequestion concerning representation raised herein.'In January 1945, when the Company desired to give its employees,vacation with pay, and again 1`11 May 1945, when the Company desiredto increase wages among its employees, the Company solicited andobtained the signature of the U. T. W. A. on appropriate forms forfiling with the War Labor Board in order that the formal paperswould show the consent of the U. T. W. A. to the petition for benefitswhich the Company volunteered to give its employees. The companycontends that this action on the part of the U. T. W. A. extended thelife of the contract, which thus constitutes a bar to the instant peti-tion.We early found, and have frequently .restated, that negotia-tions between employees and labor organizations falling short of awritten contract for a reasonable fixed term do not constitute a barto a determination of representatives upon an appropriate petitionfiled by a rival union.4A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the T. W. U. A. represents a substantial numberof employees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.s SeeMatterof The VanIderstineCompany,55N. L. R. B. 1339.*Matter.of Seisa Manufacturing Company,7 N. L R B 481 ;Matter of Gulf Oil Corpora-tion,36 N. LR B. 1003 ;Matterof Eicor, Inc.,46 N L. It.B. 1035;Matter of PittsburghMetallurgicalCo.,Inc,48 N. L. It. B. 1239E According to the statement of the Field Examiner, theT.W. U A. submitted 290cards, ofwhich 57bear dates in December1944,and 113 in January,22 in February, and42 in March 1945, and 56 were undated.There are approximately 650 employees in the appropriate unit.The Company objectedto theintroduction into evidenceof the Field Attorney's state-ment, and contends that the showing made by theT.W. U. Ais insufficient to justify an'election.We find no merit in the Company's position. As we have frequently stated,authorization or membership cards are required by the Board as an administrative pre-caution.They do not serve as proof of the precise number of employees who desire to berepresented by a labor organization,but they do provide a reasonable safeguard againstthe indiscriminate use of Board proceedings by labor organizations having little or nofollowing among employees in units claimed to be appropriate.Matter of H. G. HillStores, Inc.,39 N. L. R. B. 874.6 :202DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Company and the T. W. U. A. agree that production and main-tenance employees of the Company constitute an appropriate unit.They further agree that office employees, the office cleaner, the police-men, the cook in the recreation hall, the employment clerk, executives,superintendents, overseers, second hands, and other supervisory em-ployees should be excluded from the bargaining unit.They disagreeas to watchmen, refreshment wagon operators, employees in the recrea-tion hall, the supply room head, and clerical employees working in-themill departments.Watchmen:The Company employs approximately three watchmenin addition to the policemen, who the parties agree should be excludedfrom the bargaining unit.The Company would exclude, and the'T.W. U. A. include, watchmen.Despite prior bargaining history,-the Company contends that watchmen should not enjoy the rights of'collective bargaining, since the inclusion of watchmen in a bargainingunit would impair their efficiency in the performance of their duties.We find no merit in this contention.We have frequently affirmed ourfinding that plant-protection employees are employees under the Actand that they are entitled to its protection."Where such employees.are subject to military authorities or monitorial, we have placed themin separate units apart from production and maintenance employees.'The Company's watchmen are uniformed, armed, and deputized, as.required by State law.They are merely plant-protection employees,.and, as far as the record discloses, have no monitorial duties.Theyare not subject to military authority.Watchmen enjoy the benefitsand privileges of other hourly paid employees and, especially impor-tant in thiscase,werecovered in the second contract between the'Company and the Local Union No. 1935.7We shall include watch--men in the bargaining unit.8Refreshment wagon operators:For the comfort of its employees,-the Company delegates to two employees the operation of refreshmentwagons in the mill departments.The Company would exclude, andthe T. W. U. A. include, refreshment wagon operators.The refresh-ment service is under the supervision of the employment manager.'The refreshment wagon carries sandwiches, soft drinks, and otherarticles of similar nature.Employees who Qperate the refreshment'Matter of Chrysler Corporation,44 N. L.R B. 881,and cases cited therein4 The Board found appropriate in its prior decision concerning the Company's employees,-noted above,a unit of all production and maintenance employees of the Company,excluding-clerical and supervisory employees.Following the consent election of 1940, the Companyand the U T.W. A. excluded from coverage under their first contract"executives,managers,superintendents,overseers,second hands,watchmen, clerical employees,and store em-ployees,"and from their second contract,"executives,managers,superintendents, overseers,-second hands,clerical workers, technical men, and employees of the community building "8Matter of Hans Rees'Sons,61N. L R B.541,Matter of Peterson&Lytle,60N. L. R. B. 1070.C INMAN MILLS2031wagons formerly worked in production departments, and they mayreturn to ordinary production work without any loss of seniorityrights.They enjoy all the privileges and benefits of other hourlypaid- employees.At the time of the previous contracts noted above,.the Company did not operate refreshment wagons in the mill depart-ments.Since the employees who operate the refreshment wagons in.the mill are drawn from production workers and may return to pro-duction work without loss of seniority, we shall include them in the-bargaining unit.Employees in the recreational hall:In the recreational hall, sep-arate and apart from the production departments of the mill, approxi-mately three employees, sometimes called recreation "clerks," sell toemployees sandwiches, soft drinks, and other food products usuallycarried on the refreshment wagons operated in the mill.One of theseemployees operates a bowling alley.The Company would include,.and the T. W. U. A. exclude, these employees.Since these employees,were not covered by either of the two prior contracts between theCompany and its employees,. and since they work in a separate build-ing apart from the mill departments, we shall exclude them fromthe bargaining unit, largely made up of mill employees.The supply room head:The supply room head is in charge of thesupply room.He issues supplies and keeps appropriate records.Theevidence does not disclose how large a proportion of his time is devotedto clerical work.He is assisted by two supply clerks.The Companywould include, and the T. W. U. A. would exclude, this employee.Since the supply room head is a clerical employee and only indirectlyin touch with production employees in the mill, and since all clericalemployees were excluded from the contracts between the Company andLocal Union No. 1935, we shall exclude the supply room head from thebargaining unit.Glerical'employees working in the mill departments:A supervisorytechnical employee has charge of time-study-work under the generalsuperintendent of the plant.Under this technical employee are threeclerical employees who go through the mill gathering information.about mill work and taking samples of yarn and cloth. In the techni-cal office, where they make physical tests of the samples taken, theymake written reports of their findings.Their several reports arecompiled by the technical employee, and his findings constitute areport of production, which is relayed to second men and other super-visory employees, who must remedy, if possible, any faulty machine,work which may be reported.Direct time-study investigations of em-ployees are for the most part made personally by the technical em-ployee.The clerks who work in his office are required to have at leasta high school education, and they are specialty selected and- trainedby the Company for their testing work. The Company and the 204'DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.W. U. A.agreed that the technical employee is a supervisory em-ployee and as such should be excluded from the bargaining unit.The Companywould include,and theT.W. U. A. exclude,the threeclerks.The Companydid not employ clerks of this kind during theperiod of its contracts with Local Union No. 1935.Approximatelyfive.production clerks work in the mill.departments.Two deliver supplies and keep supply records, working part of thetime in the supply room.Others are overseers'clerks acid keep millrecords.'These clerks are part-time timekeepers,keeping the time'records handed in by overseers.They also make daily routine yarntests,write production reports, or do any other type of work whichthe overseer may direct.The Company would include,.and theT. W. U. A. exclude,these employees.Since "clerical workers," as such,were expressly excluded from the,prior contracts between the Company and LocalUnion No.1935, weshall exclude all clerical employees from the bargaining unit.Thisfinding, however,will not preclude a later determination,based upona new petition and a sufficient showing of representation,that theseemployees may be offered an opportunity to vote as to their inclusionin the larger unit herein found appropriate."We find that all production and maintenance employees of theCompany, including refreshment wagon operators and watchmen,but excluding all office and clerical employees,the office cleaner, theemployment clerk,the policemen,the cook and clerks in the recreationhall, the supply room head,all clerical employees working in the milldepartments,executives,superintendents,overseers,second hands, andany other supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise'effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The U. T. W. A. requested that it be permitted to participate inany election in any unit which the Board should direct as a result ofthis proceeding.The T. W. U. A. makes no objection to the request.The U. T. W. A. was the bargaining representative of employees ofthe Company and it negotiated two contracts with the Company on-their behalf.Among the employees who were members of LocalUnion No. 1935, there are approximately 100 employees who have not,affiliated with the T. W. U. A.Under these circumstances, we shall9Matter of C. J.Peter8on and C. F. Lytle,supra. INMAN MILLS205provide that the U. T. W. A. be represented on the ballot in theelection.The Company contends that no election should be held at this time,when approximately 212 employees, whom the Company has agreedto reinstate upon their discharge from military duty, are still in thearmed services.We see no reason to delay axe election and thus post-pone the opportunity of employees presently working in the mill todesignate a bargaining representative.When it is demonstrated thatservicemen have returned to their employment with the Company-innumbers sufficient to comprise a substantial percentage of employeesin the appropriate unit in which we have certified a collective bar-gaining representative, a new petition for investigation and certifica-tion of representatives may be filed with the Board, thus enablingemployees in the armed services to affirm or change the bargainingrepresentative selected in their absence.'°Employees eligible to vote in the election shall be all employees ofthe Company in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the issuance'of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Inman Mills,Inman, South Carolina, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those11Matter of Mine SafetyAppliances.Company,55 N. L. R. B. 1190. D206DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to,determine whether they desire to be represented by Textile WorkersUnion of America, CIO, or by United Textile Workers of America,A. F. of L., for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election:I